Citation Nr: 0114450	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 2000, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The appellant submitted a notice 
of disagreement in March 2000 and a statement of the case was 
issued in April 2000.  The appellant perfected his appeal to 
the Board in June 2000.


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
appellant's claim for an increased rating for his chronic low 
back strain in the context of the new law, nor has the 
appellant had an opportunity to prosecute his claim in that 
context.  Consequently, a remand will ensure due process of 
law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  Furthermore, in light of the 
following, additional medical development is necessary to 
comply with the new law and to make a decision in this case.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).

The record reflects that the appellant underwent magnetic 
resonance imaging (MRI) in August 1999.  Upon completion of 
the study, the diagnosis was mild spondylosis of L4-L5, and 
L3-L4.  A small right, paracentral disc protrusion was noted 
at L4-L5 with impression on the exiting right L5 nerve root 
which was considered to have slightly progressed since prior 
study in April 1990.  

In November 1999, the appellant underwent VA examination.  
The examiner noted the August 1999 MRI findings and diagnosed 
chronic low back pain without clinical evidence of motor 
sensory nerve compression, but with recent MRI evidence of 
disk protrusion at L4-L5 on the right with impression on the 
right L5 nerve root.  Spondylosis at L5-S1, L4-L5 and L3-L4 
was also noted as shown on the MRI study.  Unfortunately, 
while these significant findings were noted by the VA 
examiner, and in fact, it was indicated that the spondylosis 
at L5-S1, L4-L5 and L3-L4 was symptomatic, there was no 
discussion regarding the relationship, if any, between these 
findings and the service-connected back disability, or 
whether it is medical possible to distinguish symptoms 
attributable to the each of the diagnosed disorders.  

Furthermore, while the examiner noted that, during the 
examination, the veteran experienced pain on extreme 
movement, he did not offer any opinion as to the extent to 
which the veteran may experience additional functional loss 
with repeated use and/or during flare-ups of pain.  These 
findings would be helpful in assessing the overall severity 
of the veteran's back disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) 
(directing that, in evaluating a musculoskeletal disability, 
VA should consider, in addition to the applicable rating 
criteria, the extent of functional loss due to pain, 
weakness, fatigability, and incoordination, to include with 
repeated use and/or during flare-ups).  

In view of the recent change in the law noted above and VA's 
heightened obligation to obtain additional medical 
development where needed to make a decision, the Board 
concludes that the veteran should undergo further medical 
examination, with appropriate findings and opinions, to 
ensure a complete and current record upon which to evaluate 
the severity of the appellant's service-connected chronic low 
back strain.  The Board emphasizes that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected back condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2000).  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In this case, the appellant has received treatment from the 
Roxbury VA Medical Center (VAMC) and he reported on VA 
examination in November 1999 that a pain specialist had 
recently seen him.  However, he did not identify the 
specialist nor did he indicate the nature of the treatment 
received.  Therefore, the RO should undertake action to 
clarify the nature of the treatment received and to obtain 
and associate with the claims file all pertinent records from 
any treatment provider that have not yet been obtained.  The 
RO should also undertake any other indicated development 
and/or notification action with respect to the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA 
facility(ies) at which the appellant has 
received treatment, to include any 
relevant records from specialists 
indicated on VA examination in November 
1999 as well as all relevant outpatient 
treatment reports from the Roxbury VAMC.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in 
the claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After all available records received 
pursuant to the above-requested 
development have been associated with 
the claims file, the RO should arrange 
for the appellant to undergo appropriate 
VA examination to obtain an assessment 
as to the full nature and severity of 
his service-connected chronic low back 
strain.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be 
reviewed by each physician designated to 
examine the appellant.  All appropriate 
tests and studies, to include X-rays and 
range of motion studies (the latter 
expressed in degrees, with normal ranges 
provided for comparison purposes) should 
be conducted, and any consultations 
deemed necessary should be accomplished.  
Moreover, all clinical findings should 
be reported in a manner so that 
pertinent rating criteria may be 
applied.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of the service-connected lumbosacral 
spine disability, including limitation 
of range of motion of the lumbar spine, 
if any, listing of the spine, 
Goldthwaite's sign, and muscle spasm.  
The examiner should also indicate 
whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  In addition, the physician should 
indicate whether, and to what extent, 
the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should comment upon the 
relationship, if any, between the 
findings noted on MRI in August 1999 and 
the service-connected chronic 
lumbosacral strain.  The examiner is 
further requested to clarify the 
appellant's diagnoses and disassociate, 
to the extent possible, the 
symptomatology attributable to any 
nonservice-connected diagnoses.  If the 
examiner determines either that the disc 
pathology identified in August 1999 is 
associated with the service-connected 
lumbar strain, or that it is not 
medically possible to distinguish the 
symptoms of service-connected and 
nonservice-connected disability, the 
examiner is requested to provide an 
assessment of the severity of the 
overall lumbar spine disability, taking 
into consideration, in addition to the 
symptoms noted above, the disc 
symptomatology, to include symptoms 
compatible with sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of the diseased disc(s).  In any 
event, in providing an assessment as to 
the severity of the disability, the 
examiner should comment upon the impact 
of the service-connected lumbar spine 
disability on the appellant's ability to 
engage in substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3. If the appellant fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

6. After completion of the foregoing 
requested development, and any other 
indicated development and/or 
notification action deemed warranted 
by the record, the RO should re-
adjudicate the claim for an increase 
in the 10 percent rating for the 
appellant's chronic low back strain in 
light of all pertinent evidence and 
legal authority, to specifically 
include that cited to herein.  If the 
appellant fails to report for any 
scheduled examination(s), the RO 
should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  If 
the claim is considered on the merits, 
the RO should consider, pertinent to 
the above-cited authority, the extent 
of functional loss due to pain and 
other factors to include with repeated 
use and/or during flare-ups; as well 
as whether neurological and other 
symptoms that may be associated with 
any other diagnosed disorder should be 
attributed to the service-connected 
disability.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7. Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the appellant and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



